Exhibit 99.1 News Release Contact: Joe Baj, VP & Treasurer (713) 267-7605 Linda McNeill, Treasury Manager (713) 267-7622 BRISTOW GROUP REPORTS STRONG FISCAL 2 HOUSTON, November 5, 2007 – Bristow Group Inc. (NYSE: BRS) today reported financial results for its fiscal 2008 second quarter ended September 30, 2007. Highlights include: For the quarter ended September 30, 2007: § Revenue of $273.3 million increased by 21.9 percent over the second quarter of fiscal year 2007.Revenue gains occurred in most of our business units, driven by increases in rates for helicopter services and the addition of new aircraft; § Operating income of $50.6 million and operating margin of 18.5 percent increased over operating income of $30.9 million and operating margin of 13.8 percent for the second quarter of fiscal year 2007, primarily as a result of the improvement in revenue as well as the items discussed below; § Net income of $34.0 million increased by $14.9 million versus net income for the second quarter of fiscal year 2007.Increases in operating income, foreign currency gains and earnings from unconsolidated affiliates contributed to the improvement in the latest quarter’s net income; § Diluted earnings per share increased to $1.12 from $0.79 for the second quarter of fiscal year 2007.Diluted earnings per share for the second quarter of fiscal years 2008 and 2007 reflected the assumed conversion of the Company’s Mandatory Convertible Preferred Stock, which added approximately 6.5 million and 0.7 million shares, respectively, to the weighted average diluted shares calculation. § Operating results for the second quarter of fiscal year 2008 included the following items: o Reversal of $1.0 million of previously accrued settlement costs associated with the U.S. Securities and Exchange Commission (“SEC”) investigation settled in September 2007. o Reversal of a $5.4 million accrual for sales tax contingency in Nigeria. o $2.1 million of retroactive rate increases with a major customer in Nigeria. Excluding these items, operating income, operating margin, net income and diluted EPS would have been $42.1 million, 15.5%, $28.4 million and $0.93 per common share, respectively. 1 For the six months ended September 30, 2007: § Revenue of $518.3 million increased by 16.4 percent over the same period of fiscal year 2007.Revenue gains occurred in most of our business units, driven by increases in rates for helicopter services and the addition of new aircraft; § Operating income of $80.5 million and operating margin of 15.5 percent increased over operating income of $61.9 million and operating margin of 13.9 percent for the same period in fiscal year 2007, primarily as a result of the improvement in rates; § Net income of $56.6 million increased by $20.3 million versus net income for the six months ended September 30, 2006.Increases in operating income, foreign currency gains and earnings from unconsolidated affiliates contributed to the improvement in year-to-date net income. § Diluted earnings per share increased to $1.87 from $1.52 for the same period in fiscal year 2007.Diluted earnings per share for the six months ended September 30, 2007 and 2006 reflected the assumed conversion of the Company’s Mandatory Convertible Preferred Stock, which added approximately 6.5 million and 0.3 million shares, respectively, to the weighted average diluted shares calculation. § Operating results for the six months ended September 30, 2007 included the following items: o Reversal of $1.0 million of previously accrued SEC settlement costs. o Reversal of a $5.4 million accrual for sales tax contingency in Nigeria. Excluding these items, operating income, operating margin, net income and diluted EPS would have been $74.1 million, 14.3%, $52.5 million and $1.73 per common share, respectively. Capital and Liquidity: § The September 30, 2007 consolidated balance sheet reflected $942.3 million in stockholders’ investment and $557.3 million of indebtedness; § We had $276.4 million in cash and an undrawn $100 million revolving credit facility; § We generated $43.5 million of cash from operating activities for the six months ended September 30, 2007.We also used $221.1 million for capital expenditures, primarily for aircraft, and $12.9 million for the acquisition (net of cash acquired) of Bristow Academy during the six months ended September 30, 2007; § Aircraft purchase commitments totaled $276.5 million, with options totaling $608.0 million as of September 30, 2007. William E. Chiles, President and Chief Executive Officer of Bristow Group Inc., said, “We are very pleased with our strong financial performance and excellent execution against our strategic plan during the latest quarter. We continue to proceed with our plan to expand our fleet and we recently announced our decision to exercise options to acquire an additional four Sikorsky S-92® large helicopters and three Sikorsky S-76C++TM medium helicopters with a combined value of more than $100 million. All seven helicopters are expected to be delivered in late 2008. "We also remain on target with our plan to improve overall margins and operating efficiencies.We are systematically reviewing the profitability of our contracts and making a concerted effort to improve our return on capital, especially in Nigeria. 2 "The industry fundamentals continue to be very strong, and our customers remain committed to field development plans, which are the primary drivers of our growth.We continue to believe demand for aircraft will exceed supply over the next several years, which should create good opportunities to enhance revenue and margin growth going forward.” CONFERENCE CALL Management will conduct a conference call starting at 10:00 a.m. EST (9:00 a.m. CST) on Tuesday, November 6, 2007, to review financial results for the fiscal quarter ended September 30, 2007.The conference call can be accessed as follows: Via Webcast: § Visit Bristow Group’s investor relations Web page at http://www.bristowgroup.com § Live: Click on the link for “Q2 2008 Bristow Group Inc. Earnings Conference Call” § Replay: A replay via webcast will be available approximately one hour after the call’s completion Via Telephone within the U.S.: § Live: Dial toll free (800) 257-1836 § Replay: A telephone replay will be available through November 20, 2007, by dialing toll free (800) 405-2236, passcode: 11099470# Via Telephone outside the U.S.: § Live: Dial (303) 262-2139 § Replay: A telephone replay will be available through November 20, 2007 by dialing (303) 590-3000, passcode: 11099470# ABOUT BRISTOW GROUP INC. Bristow Group Inc. is the leading provider of helicopter services to the worldwide offshore energy industry based on the number of aircraft operated.Through its subsidiaries, affiliates and joint ventures, the Company has major transportation operations in the U.S. Gulf of Mexico and the North Sea, and in most of the other major offshore oil and gas producing regions of the world, including Alaska, Australia, Mexico, Nigeria, Russia and Trinidad.For more information, visit the Company’s website at www.bristowgroup.com. FORWARD-LOOKING STATEMENTS DISCLOSURE Statements contained in this news release that state the Company’s or management’s intentions, hopes, beliefs, expectations or predictions of the future are forward-looking statements.These forward-looking statements include statements regarding customer demand, industry conditions, future results, revenue growth, margins, operating efficiency, rate of return, the addition of new aircraft to our fleet and aircraft delivery.It is important to note that the Company’s actual results could differ materially from those projected in such forward-looking statements.Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2007 and the annual report on Form 10-K for the year ended March 31, 2007.Bristow Group Inc. disclaims any intention or obligation to revise any forward-looking statements, including financial estimates, whether as a result of new information, future events or otherwise. (financial tables follow) 3 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Months Ended September30, Six Months Ended September 30, 2006 2007 2006 2007 (Unaudited) Gross revenue: Operating revenue from non-affiliates $ 191,341 $ 231,475 $ 373,127 $ 443,929 Operating revenue from affiliates 11,631 13,858 23,710 24,955 Reimbursable revenue from non-affiliates 20,091 25,505 46,216 45,853 Reimbursable revenue from affiliates 1,146 2,498 2,218 3,601 224,209 273,336 445,271 518,338 Operating expense: Direct cost 148,872 162,764 287,341 326,600 Reimbursable expense 20,879 25,793 47,778 47,034 Depreciation and amortization 10,737 12,395 21,020 23,768 General and administrative 16,527 21,039 31,876 40,301 Loss (gain) on disposal of assets (3,667 ) 754 (4,665 ) 170 193,348 222,745 383,350 437,873 Operating income 30,861 50,591 61,921 80,465 Earnings from unconsolidated affiliates, net of losses 1,728 4,118 3,287 7,508 Interest income 1,069 4,049 2,359 6,247 Interest expense (2,871 ) (6,523 ) (6,107 ) (9,456 ) Other income (expense), net (1,308 ) 360 (6,093 ) 786 Income before provision for income taxes and minority interest 29,479 52,595 55,367 85,550 Provision for income taxes (9,728 ) (18,641 ) (18,271 ) (28,475 ) Minority interest (676 ) (4 ) (792 ) (453 ) Net income 19,075 33,950 36,304 56,622 Preferred stock dividends (321 ) (3,163 ) (321 ) (6,325 ) Net income available to common stockholders $ 18,754 $ 30,787 $ 35,983 $ 50,297 Earnings per common share: Basic $ 0.80 $ 1.30 $ 1.54 $ 2.13 Diluted $ 0.79 $ 1.12 $ 1.52 $ 1.87 4 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2007 September 30, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 184,188 $ 276,439 Accounts receivable from non-affiliates 158,770 191,962 Accounts receivable from affiliates 17,199 14,862 Inventories 157,870 176,459 Prepaid expenses and other 17,947 26,244 Total current assets 535,974 685,966 Investment in unconsolidated affiliates 46,828 54,314 Property and equipment – at cost: Land and buildings 51,850 55,619 Aircraft and equipment 1,141,578 1,353,975 1,193,428 1,409,594 Less – Accumulated depreciation and amortization (301,520 ) (309,726 ) 891,908 1,099,868 Goodwill 20,368 29,302 Other assets 10,725 29,793 $ 1,505,803 $ 1,899,243 LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ 42,343 $ 49,055 Accrued wages, benefits and related taxes 38,281 39,414 Income taxes payable 4,377 9,489 Other accrued taxes 9,084 5,118 Deferred revenues 16,283 14,703 Accrued maintenance and repairs 12,309 13,556 Other accrued liabilities 22,828 27,167 Deferred taxes 17,611 18,479 Short-term borrowings and current maturities of long-term debt 4,852 6,764 Total current liabilities 167,968 183,745 Long-term debt, less current maturities 254,230 550,571 Accrued pension liabilities 113,069 112,121 Other liabilities and deferred credits 17,345 15,312 Deferred taxes 76,089 89,914 Minority interest 5,445 5,258 Commitments and contingencies Stockholders’ investment: 5.50% mandatory convertible preferred stock 222,554 222,554 Common stock 236 237 Additional paid-in capital 169,353 174,383 Retained earnings 515,589 565,886 Accumulated other comprehensive loss (36,075 ) (20,738 ) 871,657 942,322 $ 1,505,803 $ 1,899,243 5 BRISTOW GROUP INC. AND SUBSIDIARIES CORPORATE ITEMS AFFECTING THE COMPARABILITY OF RESULTS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, 2006 2007 Pre-tax Earnings Net Income Diluted Earnings Per Share Pre-tax Earnings Net Income Diluted Earnings Per Share Investigations: SEC (1) $ — $ — $ — $ 1,000 $ 650 $ 0.02 DOJ (2) (282 ) (183 ) (0.01 ) (488 ) (317 ) (0.01 ) Tax contingency related items (3) — 700 0.03 5,396 3,407 0.11 7 ½% Senior Notes due 2017 (4) — — — (2,248 ) (1,461 ) (0.05 ) Foreign currency transaction gains (losses) (5) (1,333 ) (867 ) (0.04 ) 334 217 0.01 Preferred Stock (6) 291 189 (0.01 ) — — (0.30 ) Total $ (1,324 ) $ (161 ) $ (0.03 ) $ 3,994 $ 2,496 $ (0.22 ) Six Months Ended September 30, 2006 2007 Pre-tax Earnings Net Income Diluted Earnings Per Share Pre-tax Earnings Net Income Diluted Earnings Per Share Investigations: SEC (1) $ — $ — $ — $ 1,000 $ 650 $ 0.02 DOJ (2) (873 ) (567 ) (0.02 ) (488 ) (317 ) (0.01 ) Tax contingency related items (3) — 1,500 0.06 5,396 4,407 0.15 7 ½% Senior Notes due 2017 (4) — — — (2,605 ) (1,693 ) (0.06 ) Foreign currency transaction gains (losses) (5) (6,142 ) (3,993 ) (0.17 ) 735 478 0.02 Preferred Stock (6) 291 189 (0.01 ) 826 537 (0.50 ) Total $ (6,724 ) $ (2,871 ) $ (0.14 ) $ 4,864 $ 4,062 $ (0.38 ) (1) Represents a reversal of previously accrued costs incurred in conjunction with the SEC investigation regarding findings from the internal review initiated by the Audit Committee of our board of directors in fiscal year 2005 of certain payments made by two of our affiliated entities in a foreign country.These costs were included in general & administrative costs in our consolidated statements of income. (2) Represents legal and other professional fees incurred in connection with a document subpoena received from the Antitrust Division of the Department of Justice (“DOJ”) in June 2005, which related to a grand jury investigation of potential antitrust violations among providers of helicopter transportation services in the U.S. Gulf of Mexico focusing on activities during the period from January 1, 2000 to June 13, 2005.These costs are included in general & administrative costs in our consolidated statements of income. (3) Represents $5.4 million in reversal of accrual for sales tax contingency during the three and six months ended September 30, 2007 in Nigeria included in direct costs in our consolidated statements of income and a direct reduction in our provision for income taxes in our consolidated statements of income for income tax contingency items, which represents the remainder of the impact of net income and diluted earnings per share. (4) Represents the effect on interest expense, net of interest income from invested proceeds, resulting from the issuance of 7 ½% Senior Notes due 2017 in June 2007. (5) Represents foreign currency transaction gains and losses resulting from changes in exchange rates during the applicable periods.The effects of these foreign currency transaction gains and losses were offset to a large extent by corresponding charges or benefits in the cumulative translation adjustment in stockholders’ investment with no overall economic effect.These amounts are included in other income (expense), net in our consolidated statements of income. (6) Represents the effect of the preferred stock offering completed in September and October 2006.The net income effect results from interest income earned on remaining cash proceeds generated from the offering.Diluted earnings per share for the three and six months ended September 30, 2007 and 2006 was reduced by the effect of the inclusion of weighted average shares resulting from the assumed conversion of the preferred stock at the conversion rate that results in the most dilution, partially offset by the impact of higher interest income. 6 BRISTOW GROUP INC. AND SUBSIDIARIES SELECTED OPERATING DATA (In thousands, except flight hours and percentages) Three Months Ended Six Months Ended September 30, September 30, 2006 2007 2006 2007 (Unaudited) Flight hours (excludesBristowAcademy and unconsolidated affiliates): Helicopter Services: North America 41,148 39,623 83,757 79,894 South and Central America 9,631 10,810 18,916 22,177 Europe 10,685 11,494 20,855 22,315 West Africa 9,179 9,887 18,062 18,785 Southeast Asia 3,063 3,644 6,269 6,988 Other International 2,426 2,177 4,478 4,724 Consolidated total 76,132 77,635 152,337 154,883 Gross revenue: Helicopter Services: North America $ 62,504 $ 62,059 $ 125,872 $ 122,998 South and Central America 13,137 16,951 26,149 32,987 Europe 72,706 93,459 144,687 176,816 West Africa 31,210 45,799 62,946 79,082 Southeast Asia 17,626 23,858 34,666 46,350 Other International 12,184 12,046 21,139 23,501 EH Centralized Operations 3,538 5,331 6,612 12,136 BristowAcademy — 3,228 — 6,247 Intrasegment eliminations (3,276 ) (3,005 ) (6,136 ) (9,240 ) Total Helicopter Services 209,629 259,726 415,935 490,877 Production Management Services 17,784 16,030 35,468 32,573 Corporate — — (25 ) — Intersegment eliminations (3,204 ) (2,420 ) (6,107 ) (5,112 ) Consolidated total $ 224,209 $ 273,336 $ 445,271 $ 518,338 Operating income: Helicopter Services: North America $ 7,107 $ 10,869 $ 16,340 $ 21,583 South and Central America 3,624 4,573 7,594 8,258 Europe 13,527 21,895 27,623 36,470 West Africa 2,848 15,492 7,181 18,289 Southeast Asia 3,210 5,107 5,645 9,234 Other International 3,771 1,781 5,287 4,046 EH Centralized Operations (2,584 ) (3,247 ) (4,351 ) (7,526 ) BristowAcademy — (391 ) — (482 ) Total Helicopter Services 31,503 56,079 65,319 89,872 Production Management Services 1,394 870 2,807 1,959 Gain (loss) on disposal of assets 3,667 (754 ) 4,665 (170 ) Corporate (5,703 ) (5,604 ) (10,870 ) (11,196 ) Consolidated total $ 30,861 $ 50,591 $ 61,921 $ 80,465 Operating margin: Helicopter Services: North America 11.4 % 17.5 % 13.0 % 17.5 % South and Central America 27.6 % 27.0 % 29.0 % 25.0 % Europe 18.6 % 23.4 % 19.1 % 20.6 % West Africa 9.1 % 33.8 % 11.4 % 23.1 % Southeast Asia 18.2 % 21.4 % 16.3 % 19.9 % Other International 31.0 % 14.8 % 25.0 % 17.2 % EH Centralized Operations (73.0 )% (60.9 )% (65.8 )% (62.0 )% BristowAcademy N/A (12.1 )% N/A (7.7 )% Total Helicopter Services 15.0 % 21.6 % 15.7 % 18.3 % Production Management Services 7.8 % 5.4 % 7.9 % 6.0 % Consolidated total 13.8 % 18.5 % 13.9 % 15.5 % 7
